 1   ROBERT W. COTTLE, ESQ.
     Nevada Bar No. 4576
 2   MATTHEW G. HOLLAND, ESQ.
     Nevada Bar No. 10370
 3   THE COTTLE FIRM
     8635 South Eastern Avenue
 4   Las Vegas, Nevada 89123
     rcottle@cottlefirm.com
 5   mholland@cottlefirm.com
     Telephone: (702)722-6111
 6   Facsimile: (702) 834-8555
     Attorneys for Plaintiff
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10                                               *******
      MELVA N. MILLER, an individual;                CASE NO. 2:17-cv-02103-JCM-CWH
11
                      Plaintiff,
12                                             STIPULATION AND ORDER TO
      vs.                                      EXTEND TIME FOR PLAINTIFF TO
13                                             RESPOND TO DEFENDANT
      GREYHOUND LINES, INC., a Delaware GREYHOUND LINES, INC. AND
14    Corporation; MOTOR COACH                 BRANDON WILLIAMS’ MOTION FOR
      INDUSTRIES, INC. a Delaware Corporation; SUMMARY JUDGMENT (FOURTH
15    BRANDON WILLIAMS; DOES I-X; and REQUEST)
      ROE CORPORATIONS I-X, inclusive,
16
                     Defendants.
17

18
            Plaintiff MELVA N. MILLER (“Plaintiff”), by and through her attorneys, The Cottle
19
     Firm, Defendants GREYHOUND LINES, INC. (“Greyhound”) and BRANDON WILLIAMS
20
     (collectively the “Greyhound Defendants”), by and through their attorneys, Lewis Brisbois
21
     Bisgaard & Smith LLP, hereby agree and stipulate to extend the time allowed for Plaintiff to
22
     respond to Defendant Greyhound Lines, Inc., and Brandon Williams’ Motion for Summary
23
     Judgment (ECF No. 109) for two weeks, or until February 14, 2020.
24
            This is the fourth request to extend the time for Plaintiff to file this responsive pleading.
25
     The parties have been trying to reach settlement following December’s mandatory settlement
26
     conference. If settlement is not able to be reached, the parties are also discussing issues relevant to
27
     narrowing issues for trial which are germane to the substance of the motion for summary
28


                                                  Page 1 of 2
 1    judgment.

 2           This Stipulation is made for good cause and not for the purposes of delay. Nothing

 3    contained in this Stipulation shall be deemed a waiver of any right belonging to any party hereto.

 4    DATED this 31st day of January, 2020.           DATED this 31st day of January, 2020.

 5
     THE COTTLE FIRM                                   LEWIS BRISBOIS            BISGAARD         &
 6                                                     SMITH, LLP
 7

 8        /s/ Matthew G. Holland                               /s/ James E. Murphy
   ROBERT W. COTTLE, ESQ.                              JOSH COLE AICKLEN, ESQ.
 9 Nevada Bar No. 4576                                 Nevada Bar No. 7254
   MATTHEW G. HOLLAND, ESQ.                            JAMES E. MURPHY, ESQ.
10 Nevada Bar No. 10370                                Nevada Bar No. 8586
   Attorneys for Plaintiff                             Attorneys for Defendants Greyhound Lines,
11
                                                       Inc., and Brandon Williams
12

13
                                                  ORDER
14
             IT IS SO ORDERED.
15
             DATED this
                    February 3, day of
                                2020.                             , 2020.
16

17

18
                                                         ____________________________________
19                                                       UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
